1

2

3

4

5

6

7                         UNITED STATES DISTRICT COURT

8                        EASTERN DISTRICT OF CALIFORNIA

9

10   JUSTIN GREEN, individually and         No.    2:18-cv-02234-JAM-AC
     doing business as GREEN
11   SOLUTIONS,
12                   Plaintiff,             ORDER GRANTING IN PART AND
                                            DENYING IN PART DEFENDANTS’
13        v.                                MOTION TO DISMISS
14   COUNTY OF YUBA; JEREMY STRANG,
     individually and in his
15   official capacity; JOHN
     JACENICH, individually and in
16   his official capacity; MELANIE
     MARQUEZ, individually and in
17   her official capacity; and
     DOES 1–10 inclusive,
18
                     Defendants.
19

20       This case arises from the abatement of an alleged public

21   nuisance related to unpermitted structures and marijuana

22   cultivation on property owned by Justin Green (“Mr. Green” or

23   “Plaintiff”).    First Amended Compl. (“FAC”), ECF No. 7.         Mr.

24   Green sued Yuba County (the “County”) and several Yuba County

25   employees (collectively, “Defendants”) alleging the unlawful

26   seizure and destruction of property in violation of California

27   tort law and his constitutional rights.        Id.   Defendants move to

28   dismiss the First Amended Complaint.         Mot., ECF No. 9-1.
                                        1
1         For the reasons set forth below, the Court GRANTS IN PART

2    and DENIES IN PART Defendants’ motion.1

3

4           I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

5         Plaintiff Justin Green is the owner of property located at

6    13598 Musholt Road, Dobbins, CA, in Yuba County (the “Property”).

7    FAC ¶ 3.    During the summer of 2017, Mr. Green leased the

8    Property to residential tenants, who began cultivating marijuana

9    on the premises.    Id. ¶ 13.

10        Mr. Green alleges that on August 14, 2017, after receiving

11   reports of marijuana cultivation on the Property, Yuba County

12   Code Enforcement officials inspected the Property without Mr.

13   Green or any resident present.    FAC ¶ 14.   Following the

14   inspection, a Notice and Order to Abate Public Nuisance and

15   Administrative Order to Appear (“Notice to Appear”) was posted at

16   the Property and mailed to Mr. Green.     Id. ¶ 15.   The Notice to

17   Appear listed violations of Yuba County Ordinance Code Sections

18   7.40.400A, 7.40.400D, and 7.40.400F for (1) outdoor cultivation

19   of marijuana; (2) cultivation of more than six marijuana plants;

20   (3) unpermitted structures on the property associated with
21   marijuana cultivation; (4) emplacement of a recreational vehicle

22   as a place of human habitation; and (5) erection of a structure

23   without a permit.    FAC ¶ 15; Notice to Appear, ECF No. 7-1, at 2–

24   4.   The Notice to Appear required Mr. Green to abate the alleged

25   public nuisance and appear before the Yuba County Board of

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for January 22, 2019.
                                      2
1    Supervisors on August 22, 2017.      FAC ¶ 16; Notice to Appear.

2         At the Board of Supervisors hearing, County Code Enforcement

3    staff testified and presented evidence regarding the alleged

4    nuisance and Mr. Green testified about his efforts to abate the

5    nuisance.   FAC ¶¶ 18–20.     Mr. Green alleges County Code

6    Enforcement staff assured him that it would not pursue an

7    abatement action if a follow-up inspection revealed he had

8    removed all marijuana plants from the Property.      Id. ¶ 20.     After

9    the hearing, the Board of Supervisors issued an order confirming

10   a public nuisance at the Property for violations of County

11   Ordinance Code Sections 7.40.400A, 7.40.400D, and 7.40.400F,

12   requiring Mr. Green to abate the nuisance no later than 5 p.m. on

13   August 23, 2017, and subjecting the Property to further

14   inspection on August 24, 2017.      FAC ¶ 21; Board of Supervisors

15   Order, ECF No. 7-1, at 6–7.

16        Mr. Green alleges he removed all remaining marijuana plants

17   from the Property on August 23, 2017, and thereby was in full

18   compliance with Yuba County Ordinance Code Chapter 7.40.       FAC

19   ¶ 22.    That same day at 1:30 p.m., County Code Enforcement

20   employee Monaco, upon affidavit, applied for and received a
21   warrant authorizing the inspection for and abatement of any

22   public nuisance at the Property, per the Board of Supervisors

23   Order.   FAC ¶ 21; Warrant, ECF No. 7-1, at 9–12.

24        Mr. Green alleges that on August 24, 2017 he waited at the

25   Property for County Code Enforcement officials to arrive for the

26   re-inspection.    FAC ¶ 26.    After calling County Code Enforcement,
27   Mr. Green alleges he was told the inspection would not occur that

28   day and would be rescheduled, at which time he left the Property.
                                         3
1    Id.   However, County Code Enforcement officials arrived soon

2    thereafter and inspected the Property, found Yuba County code

3    violations, and purportedly cured them.      Warrant Execution

4    Declaration, ECF No. 7-1, at 13–14.       Mr. Green alleges that,

5    while on the Property, County officials seized and destroyed

6    property which was in no way related to any prior nuisance notice

7    or the Board of Supervisors Order, including temporary

8    greenhouses, generators, a shipping container, and certain

9    mechanical, electrical, and plumbing equipment.      FAC ¶¶ 30–31.

10   The two generators are alleged to be associated with Mr. Green’s

11   business, Green Solutions.    Id. ¶ 30.

12         Mr. Green alleges the County has refused to provide him with

13   a full list of the seized or destroyed property and information

14   on how to recover the property, including a post-deprivation

15   hearing.   FAC ¶¶ 32–33.   On January 17, 2018, Mr. Green submitted

16   a Claim for Damages to the Yuba County Board of Supervisors as

17   required by the California Tort Claims act, but his claim was

18   denied.    FAC ¶¶ 34, 38; Claim for Damages, ECF No. 7-1, at 16–22.

19         On August 16, 2018, Mr. Green filed this suit to recover for

20   the alleged damage to and seizure of his property.      Compl., ECF
21   No. 1.    Defendants moved to dismiss the Complaint.     Initial Mot.

22   to Dismiss, ECF No. 6-1.     Mr. Green then filed a First Amended

23   Complaint, bringing causes of action for: (1) violation of the

24   right to due process; (2) unlawful search and seizure; (3) the

25   taking of private property without a public purpose or just

26   compensation; (4) conversion; (5) negligence; (6) intentional
27   misrepresentation; and (7) negligent misrepresentation.       FAC, ECF

28   No. 7.    Defendants move to dismiss Mr. Green’s First Amended
                                        4
1    Complaint in its entirety.      Mot., ECF No. 9-1.   Mr. Green opposes

2    the motion.    Opp’n, ECF No. 10.

3

4                                  II.   OPINION

5           A.   Judicial Notice

6           Defendants ask this Court to take judicial notice of three

7    Yuba County ordinance chapters relevant to this litigation.

8    RJN, ECF No. 9-2, at 1–2.       The request is unopposed.   And since

9    “[m]unicipal ordinances are proper subjects for judicial notice,”

10   Tollis, Inc. v. Cty. of San Diego, 505 F.3d 935, 938 n.1 (9th

11   Cir. 2007), the Court grants the request and takes judicial

12   notice of Yuba County Ordinance Chapters 7.40, 10.05, and 10.20.

13          B.   Due Process Claim

14          The Fourteenth Amendment prohibits states from depriving

15   persons of life, liberty, or property, without due process of

16   law.    U.S. CONST. amend. XIV.     Courts must “analyze a procedural

17   due process claim in two steps.       The first asks whether there

18   exists a liberty or property interest which has been interfered

19   with by the State; the second examines whether the procedures

20   attendant upon that deprivation were constitutionally
21   sufficient.”     Vasquez v. Rackauckas, 734 F.3d 1025, 1042 (9th

22   Cir. 2013).

23          Mr. Green, conceding that there is no protected property

24   interest in marijuana, claims all marijuana had been removed and

25   the County nevertheless seized or destroyed property including

26   structures, generators, and mechanical, electrical, and plumbing
27   equipment.     FAC ¶¶ 30-31; Claim for Damages, ECF No. 7-1, at 16-

28   22.    As such, Mr. Green has sufficiently claimed an interference
                                           5
1    with protected property interests.

2          Mr. Green does not seem to dispute, however, that the Notice

3    to Appear and the Board of Supervisors hearing together

4    constitute sufficient pre-deprivation procedures.   Opp’n at 14

5    (acknowledging he availed himself of the available procedures and

6    that the Board of Supervisors ruled correctly).   This Court,

7    balancing the requisite factors, agrees.   See Vasquez, 734 F.3d,

8    1044 (discussing the three-factor framework set forth in Mathews

9    v. Eldridge, 424 U.S. 319 (1976)).

10         Moreover, after the alleged unlawful destruction and seizure

11   of his property, Mr. Green submitted a Claim for Damages to the

12   Board of Supervisors under the California Tort Claims Act, which

13   was denied, and Mr. Green has filed tort claims in the instant

14   action.   This Court finds that Mr. Green has been provided

15   adequate post-deprivation procedures.   See Hudson v. Palmer,

16   468 U.S. 517, 533 (1984) (holding that, as with a negligent

17   deprivation of property, an unauthorized intentional deprivation

18   of property by a state employee does not violate the Due Process

19   Clause if a meaningful post-deprivation remedy is available);

20   see also Barnett v. Centoni, 31 F.3d 813, 816–17 (9th Cir. 1994)
21   (“California Law provides an adequate post-deprivation remedy for

22   any property deprivations.”) (citing California Tort Claims Act

23   at Cal. Gov. Code §§ 810–895).

24         Mr. Green cannot state a claim for a violation of his

25   procedural due process rights and any further attempt to amend is

26   futile.   His First Cause of Action is therefore dismissed with
27   prejudice.

28   ///
                                      6
1        C.     Unreasonable Search and Seizure Claim

2        Mr. Green contends Defendants violated his Fourth Amendment

3    rights by conducting a search and seizure beyond the scope of the

4    relevant warrant and seizing personal property outside the scope

5    of the Board of Supervisors Order.      FAC ¶ 49.

6        This Court disagrees with Defendants’ argument that the

7    Fourth Amendment claim should be dismissed because Plaintiff

8    received a pre-deprivation hearing and has a post-abatement state

9    remedy.    Mot. at 9.   In the Ninth Circuit, absent a judicial writ

10   or order, entry onto private land to search for and abate

11   suspected or known nuisances falls within the warrant requirement

12   of the Fourth Amendment.     Conner v. City of Santa Ana, 897 F.2d

13   1487, 1490, n.7 (9th Cir. 1990).       Thus, the Fourth Amendment’s

14   warrant requirement plainly applies here.

15       As a threshold matter, Mr. Green argues the warrant was

16   invalid and unlawfully obtained given alleged omissions and

17   falsehoods in defendant Monaco’s supporting affidavit.       Opp’n at

18   7 (citing Franks v. Delaware, 438 U.S. 154 (1978)).       Defendants

19   ask this Court to disregard the judicial deception allegations

20   because they do not appear in the FAC.      Reply, ECF No. 11, at 4.
21   But Mr. Green attached the allegedly defective warrant to the FAC

22   and broadly alleged the search and seizure were unreasonable

23   under the Fourth Amendment.     FAC ¶¶ 49–50; Warrant, ECF No. 7-1,

24   at 9–12.   This Court therefore may consider the argument.

25       Mr. Green’s frustrations regarding the execution of the

26   warrant based on his impressions of the Board of Supervisors
27   hearing, the Order, and his August 24 call with County Code

28   Enforcement are understandable; but this Court finds his legal
                                        7
1    position to be without merit.     The Board of Supervisors concluded

2    nuisances existed at the Property, and ordered County Code

3    Enforcement to abate any nuisance still present at the August 24

4    inspection, or soon thereafter.    ECF No. 7-1 at 6.   Thus, it is

5    logical that the warrant was issued at 1:30 p.m. on August 23,

6    prior to Mr. Green’s abatement compliance deadline of 5:00 p.m.

7    on August 23.    The warrant was valid when issued given the

8    existing nuisance and its execution was anticipatory – it was

9    obtained so an inspection and, as necessary, abatement could

10   occur on August 24 as provided by the Board of Supervisors Order.

11   ECF No. 7-1 at 11 (“Upon the owners [sic] failure to comply with

12   the ORDERS, Yuba County Code Enforcement is ordered to abate the

13   nuisance.”).    Indeed, the warrant was only executed on August 24,

14   after the time for compliance had run and the nuisance had not

15   been abated.    ECF No. 7-1 at 6, 12.

16        Nor does this Court take issue with the state court’s

17   finding that, based on the affidavit, California Code of Civil

18   Procedure Section 1822.56 applied and thus permitted entry of the

19   Property without notice and with force.    ECF No. 7-1 at 11; Cal.

20   C.C.P. § 1822.56.    Moreover, while defendant Monaco’s assertion
21   that such an order was “necessary due to the lack of cooperation

22   of the owner” may be perceived as misleading given Mr. Green’s

23   efforts to comply, it was not knowingly and intentionally false

24   in light of Mr. Green’s potential absence at the time of the

25   inspection.     Even still, that statement was not required for a

26   finding of probable cause, and so Franks does not apply.       See
27   Franks v. Delaware, 438 U.S. 154, 155–56 (1978).

28        Nevertheless, even with a valid warrant, Mr. Green’s
                                        8
1    allegations, if true, would support a finding that the search and

2    seizure exceeded the scope of the warrant.      While the warrant

3    indeed provided the County officials with the authority to abate

4    specific nuisances, Mr. Green alleges some of the property

5    destroyed or seized was in no way related to those nuisances.

6    FAC ¶¶ 30–31.    It is not a hyper-technical reading of a warrant

7    to find that a search or seizure of property wholly unrelated to

8    the warrant exceeds its scope.       See Maryland v. Garrison, 480

9    U.S. 79, 84 (1987).

10        Defendants’ motion to dismiss Mr. Green’s Second Cause of

11   Action for a violation of the Fourth Amendment is denied.

12        D.     Takings Claim

13        The Fifth Amendment of the United States Constitution

14   provides, in relevant part, “private property [shall not] be

15   taken for public use, without just compensation.”       U.S. CONST.

16   amend. V.   The Takings Clause applies to the states through the

17   Fourteenth Amendment.       See, e.g., Williamson Cty. Reg’l Planning

18   Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172, 175, n.1

19   (1985) (“Williamson County”).

20        The Takings Clause is not implicated when the government
21   exercises its police power, including in the abatement of a

22   public nuisance.    Keystone Bituminous Coal Ass’n v. DeBenedictis,

23   480 U.S. 470, 492, n.22 (1987).      Here, however, Mr. Green alleges

24   the property seized or destroyed by the County employees was

25   unrelated to a public nuisance, and accepting those allegations

26   as true, Mr. Green’s claim survives this motion.
27        Defendants also argue Mr. Green’s takings claim is unripe.

28   Mot. at 7 (citing Williamson County).       The Ninth Circuit applies
                                          9
1    a modified Williamson County analysis in cases of physical

2    takings whereby a takings claim is not ripe until the property

3    owner has attempted to obtain just compensation through the

4    procedures provided by the state, and been denied.     See Daniel v.

5    Cty. of Santa Barbara, 288 F.3d 375, 382 (9th Cir. 2002)

6    (discussing Williamson County ripeness inquiry).    Mr. Green

7    alleges, and presents evidence that, he sought compensation for

8    the purported taking by filing a Claim for Damages with the Yuba

9    County Board of Supervisors, which was denied.     FAC ¶¶ 34, 38;

10   Claim for Damages, ECF No. 7-1, at 16–22.   The takings claim is

11   therefore ripe.

12       Defendants’ motion to dismiss Mr. Green’s Third Cause of

13   Action for a violation of the Takings Clause is denied.

14       E.   Monell Claims

15       Mr. Green names the County as a defendant in each of his

16   constitutional rights claims under 42 USC § 1983.    A municipality

17   may be held liable under Section 1983 for constitutional injuries

18   inflicted through a municipal policy or custom.    Monell v. Dep’t

19   of Soc. Servs. of City of New York, 436 U.S. 658, 694 (1978).       To

20   establish municipal liability under Section 1983, a plaintiff
21   must show that (1) he was deprived of a constitutional right;

22   (2) the municipality had a policy; (3) the policy amounted to a

23   deliberate indifference to his constitutional right; and (4) the

24   policy was the moving force behind the constitutional violation.

25   Anderson v. Warner, 451 F.3d 1063, 1070 (9th Cir. 2006) (internal

26   citations and quotations omitted).   To properly state a Monell
27   claim, allegations in a complaint “may not simply recite the

28   elements of a cause of action, but must contain sufficient
                                     10
1    allegations of underlying facts to give fair notice and to enable

2    the opposing party to defend itself effectively.”      AE ex rel.

3    Hernandez v. Cty. of Tulare, 666 F.3d 631, 637 (9th Cir. 2012)

4    (quoting Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011)).

5         In the FAC, Mr. Green lists a series of alleged customs,

6    policies, or practices which violated his constitutional rights.

7    FAC ¶ 36.    But these alleged customs, policies, or practices

8    merely repeat the base allegations of which Mr. Green himself

9    complains.   “Liability for improper custom may not be predicated

10   on isolated or sporadic incidents; it must be founded upon

11   practices of sufficient duration, frequency and consistency that

12   the conduct has become a traditional method of carrying out

13   policy.”    Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996).

14   That is, the custom must be so “persistent and widespread” that

15   it constitutes a “permanent and well settled” policy.      Monell,

16   436 U.S., at 691.    Mr. Green does not raise any specific

17   instances of similar conduct, but instead, on information and

18   belief, alleges there have been dozens of similar types of

19   nuisance and abatement actions with similar legal violations

20   since summer of 2017.    FAC ¶ 35.    This is insufficient to state a
21   claim for the existence of a policy, custom, or practice.

22        This Court dismisses the Monell claims but grants Mr. Green

23   leave to amend his complaint with respect to these claims.

24   Fed. R. Civ. P. 15(a) (“[T]he court should freely give leave [to

25   amend] when justice so requires.”).

26        F.     State Tort Claims
27        Mr. Green brings claims for negligence, conversion,

28   intentional misrepresentation, and negligent misrepresentation
                                          11
1    under California law (“state tort claims”).       Defendants contend

2    the claims are barred by applicable California statutory

3    immunities.     Mot. 12–14.

4             1.      Statutory Immunity

5        California public entities, including counties, are not

6    subject to common law tort liability; liability may only be found

7    pursuant to statute.    Cal. Gov. Code § 815 (“Except as otherwise

8    provided by statute: a public entity is not liable for an injury,

9    whether such injury arises out of an act or omission of the

10   public entity or a public employee or any other person.”).

11   Acknowledging this bar, Mr. Green asserts his state tort claims

12   against the County on a theory of vicarious liability.      Cal. Gov.

13   Code § 815.2 (“A public entity is liable for injury proximately

14   caused by an act or omission of an employee of the public entity

15   within the scope of his employment if the act or omission would,

16   apart from this section, have given rise to a cause of action

17   against that employee.”).     Defendants counter that the County

18   employees are statutorily immune from these claims under

19   California Government Code Sections 818.6, 820.2, 820.4, 821.4,

20   821.6, and 821.8.     Mot. at 12–14.    Defendants concede that
21   California Government Code Section 822.2 is not applicable.

22   Reply at 5.

23                    a.    California Government Code Section 820.2

24       Section 820.2 generally affords a public employee personal

25   immunity from suit when the act or omission for which recovery is

26   sought resulted from “the exercise of the discretion vested” in
27   the employee.    Cal. Gov. Code § 820.2.     However, protected

28   discretionary functions are limited to those that involve policy
                                        12
1    decisions, rather than ministerial or operational functions of

2    government.    Caldwell v. Montoya, 10 Cal. 4th 972, 981–982

3    (Cal. 1995).   A state employee’s alleged decision to seize

4    property beyond the scope of a warrant is not a basic policy

5    decision, but rather an operational decision by the employee

6    purporting to apply the law.   Thus, Section 820.2 immunity does

7    not attach here.

8                    b.   California Government Code Section 820.4

9         Section 820.4 provides a public employee with immunity for

10   any act or omission, done while exercising due care, in the

11   execution or enforcement of any law.   Cal. Gov. Code § 820.4.

12   Logically, the exercise of due care required by this provision

13   presupposes the employee was not negligent or acting in an

14   intentionally injurious manner.   Thus, Section 820.4 is redundant

15   of denials of the allegations of the claims, since immunity would

16   not attach until the claims are adjudicated in Defendants’ favor.

17   See Neylon v. Cty. of Inyo, No. 1:16-CV-0712-AWI-JLT, 2017 WL

18   3670925, at *11–12 (E.D. Cal. Aug. 25, 2017).   At this stage of

19   the litigation, this provision does not bar any of the state tort

20   claims.
21                   c.   California Government Code Sections 818.6
                          and 821.4
22

23        Section 818.6 provides “A public entity is not liable for

24   injury caused by its failure to make an inspection, or by reason

25   of making an inadequate or negligent inspection, of any property,

26   other than its property . . . for the purpose of determining
27   whether the property complies with or violates any enactment or

28   contains or constitutes a hazard to health or safety.”    Cal. Gov.
                                       13
1    Code § 818.6.   Section 821.4 extends the same immunity to any

2    “public employee.”    Cal. Gov. Code § 821.4.   Here, Mr. Green’s

3    Fifth Cause of Action, that Defendants “were negligent in

4    inspecting” the Property, falls squarely within these statutes.

5        However, Sections 818.6 and 821.4 do not immunize “negligent

6    acts or omissions that happen to occur while the inspection is

7    taking place, but which do not affect the results or goals of the

8    inspection itself.”    Allen v. Cty. of Lake, No. 14-CV-03934-TEH,

9    2017 WL 363209, at *9–10 (N.D. Cal. Jan. 25, 2017) (quoting

10   Cochran v. Herzog Engraving Co., 155 Cal. App. 3d 405, 412

11   (Cal. Ct. App. 1984)).    Thus, Sections 818.6 and 821.4 do not bar

12   Mr. Green’s other state tort claims.

13                   d.    California Government Code Section 821.6

14       Section 821.6 provides that “A public employee is not liable

15   for injury caused by his instituting or prosecuting any judicial

16   or administrative proceeding within the scope of his employment,

17   even if he acts maliciously and without probable cause.”     The

18   Ninth Circuit recently held Section 821.6 is limited to malicious

19   prosecution claims, and rejected the California intermediate

20   appellate courts’ expansion of the immunity to investigative
21   steps taken prior to a judicial proceeding, including actions by

22   police officers.     Mendez v. Cty. of Los Angeles, 897 F.3d 1067,

23   1083 (9th Cir. 2018); Sharp v. Cty. of Orange, 871 F.3d 901, 920–

24   21 (9th Cir. 2017).    Because the County employees’ actions here

25   took place after the administrative proceeding had been

26   completed, and because this claim does not relate to a malicious
27   prosecution, Section 821.6 does not bar Mr. Green’s state tort

28   claims.
                                        14
1                      e.   California Government Code Section 821.8

2         Section 821.8 provides “A public employee is not liable for

3    an injury arising out of his entry upon any property where such

4    entry is expressly or impliedly authorized by law.”      Cal. Gov.

5    Code § 821.8.    While this provision would bar liability for

6    trespass, for example, because the warrant authorized entry onto

7    the Property, this immunity provision does not bar Mr. Green’s

8    state tort claim for conversion of property which was not within

9    the scope of the warrant.      See Ogborn v. City of Lancaster, 101

10   Cal. App. 4th 448, 462 (Cal. Ct. App. 2002).

11             2.      Negligence

12        For the reasons discussed above, Mr. Green’s state tort

13   claim for negligence is dismissed with prejudice.     Any further

14   amendment is futile given Defendants’ statutory immunity under

15   California Government Code Sections 818.6 and 821.4.

16             3.      Conversion

17        “Conversion is the wrongful exercise of dominion over the

18   property of another.    The elements of a conversion are the

19   plaintiff’s ownership or right to possession of the property at

20   the time of the conversion; the defendant’s conversion by a
21   wrongful act or disposition of property rights; and damages. . .

22   Conversion is also a strict liability tort.     Therefore, questions

23   of good faith, lack of knowledge and motive are ordinarily

24   immaterial.”     Oakdale Vill. Grp. v. Fong, 43 Cal. App. 4th 539,

25   543–44 (Cal. Ct. App. 1996), as modified on denial of reh’g (Apr.

26   10, 1996).     Mr. Green’s claim for conversion essentially tracks
27   his claim for a violation of his Fourth Amendment rights, and

28   depends on whether the County employees acted lawfully in seizing
                                         15
1    his property.   As such, accepting as true the allegations that

2    the seizure exceeded the scope of the warrant, Mr. Green has

3    stated a claim for conversion.

4        Thus, Defendants’ motion to dismiss Mr. Green’s Fourth Cause

5    of Action is denied.

6               4.   Intentional and Negligent Misrepresentation

7        Under California law, the elements of intentional

8    misrepresentation are (1) a knowingly false representation by the

9    defendant; (2) an intent to deceive or induce reliance;

10   (3) justifiable reliance by the plaintiff; and (4) resulting

11   damages.   See Anderson v. Deloitte & Touche, 56 Cal. App. 4th

12   1468, 1474 (Cal. Ct. App. 1997).    “Negligent Misrepresentation is

13   the assertion of a false statement, honestly made in the belief

14   it is true, but without reasonable ground for such belief.”

15   Anderson, 56 Cal. App. 4th, at 1476.    The essential elements of a

16   claim for negligent misrepresentation are the same as the

17   elements for intentional misrepresentation except it does not

18   require knowledge of falsity, but instead requires a

19   misrepresentation of fact by a person who has no reasonable

20   grounds for believing it to be true.    Id. at 1476–77.
21       Neither party’s briefing specifically addresses these

22   claims, outside the context of statutory immunity.     Mr. Green’s

23   misrepresentation claims are based on (1) alleged representations

24   made by members of the Board of Supervisors and County staff that

25   no abatement action would be undertaken if Mr. Green submitted to

26   a re-inspection of the Property, and (2) defendant Monaco’s
27   alleged intentional concealment or misrepresentation of critical

28   facts in securing the warrant.   FAC at 13–15.
                                        16
1            Mr. Green’s misrepresentation claims both fail.   First, the

2    Board of Supervisors Order is clear that the public nuisance

3    extended beyond the existence of marijuana plants and that if the

4    nuisance had not been abated by the time of the inspection,

5    County Enforcement officials would abate the remaining nuisance.

6    Board of Supervisors Order, ECF No. 7-1, at 6–7.      Regardless of

7    whether the Board of Supervisors thanked and commended Mr. Green

8    for taking initial corrective action, the allegations do not

9    support that the Board of Supervisors made knowingly false

10   statements with the intent to mislead Mr. Green or made

11   statements without reasonable ground for believing them to be

12   true.    Second, this Court already addressed Mr. Green’s

13   allegations with respect to defendant Monaco’s affidavit, and

14   finds them insufficient to state a claim for relief under a

15   theory of intentional or negligent misrepresentation.       Because

16   these claims cannot be sustained against any County employee or

17   body, these claims likewise cannot be sustained against the

18   County itself.     Cal. Gov. Code § 815.

19           This Court finds that further amendment of these two claims

20   is futile and therefore dismisses the Sixth and Seventh Causes of
21   Action with prejudice.

22

23                             III.   SANCTIONS

24           This Court issued its Order re Filing Requirements (“Filing

25   Order”) on August 16, 2018.      ECF No. 3-2.   The Filing Order

26   limits memoranda in support of and in opposition to motions to
27   dismiss to fifteen pages.     The Filing Order also states that an

28   attorney who exceeds the page limits must pay monetary sanctions
                                         17
1    of $50 per page.    Plaintiff’s opposition memorandum exceeds the

2    page limit by eight pages.   See Opp’n.   This Court therefore

3    ORDERS Plaintiff’s counsel to pay $400 to the Clerk of the Court

4    within five days of the date of this Order.

5

6                               IV.   ORDER

7        For the reasons set forth above, this Court GRANTS IN PART

8    and DENIES IN PART Defendants’ Motion to Dismiss (ECF No. 9-1) as

9    follows:

10       1.     GRANTED as to Plaintiff’s First, Fifth, Sixth, and

11   Seventh Causes of Action, which are dismissed with prejudice;

12       2.     GRANTED as to Plaintiff’s Monell claims against the

13   County, which are dismissed without prejudice; and

14       3.     DENIED as to Plaintiff’s Second, Third, and Fourth

15   Causes of Action.

16       If Plaintiff elects to amend his complaint with respect to

17   the Monell claims, Plaintiff shall file a Second Amended

18   Complaint within twenty days of this Order.    Defendants’

19   responsive pleading is due twenty days thereafter.

20       IT IS SO ORDERED.
21   Dated: February 20, 2019

22

23

24

25

26
27

28
                                       18
